Hall, Presiding Judge.
This is an appeal by a plaintiff from the granting of defendant’s motion for summary judgment.
There being a germane issue on one or more material facts, the trial court erred in granting defendant’s motion. Burnette Ford, Inc. v. Hayes, 227 Ga. 551 (181 SE2d 866); Browder v. Aetna Life Ins. Co., 126 Ga. App. 140, 141 (190 SE2d 110); State Hwy. Dept. v. MacDougald Const. Co., 189 Ga. 490 (2) (6 SE2d 570).

Judgment reversed.


Evans and Clark, JJ., concur.

Peek, Whaley & Haldi, J Robert Hardcastle, for appellant.
Martin, Snow, Grant & Napier, Henley V. Napier, Dunaway, Shelfer, Haas & Newberry, Norris C. Broome, for appellees.